891 F.2d 287
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Willie Henry McCOY, Plaintiff-Appellant,v.Carl A. NEFF;  Wayne McGinnis;  D.J. Gochenour;  Casey B.Harrison;  Larry W. Huffman;  Virginia Smiley;  Does (LaterNamed);  Edward W. Murray;  E.C. Morris;  A.W. Wollfrey;Robert Fry;  Hassan Ozinal;  Fred Dixon;  Director, VirginiaDepartment of Transportation, Defendants-Appellees.
No. 89-6734.
United States Court of Appeals, Fourth Circuit.
Submitted:  Oct. 11, 1989.Decided:  Nov. 16, 1989.

Willie Henry McCoy, appellant pro se.
Robert Harkness Herring, Jr., Todd Edward LePage, Office of the Attorney General of Virginia;  Janet Page Selph, McGuire, Woods, Battle & Boothe, for appellees.
Before MURNAGHAN and CHAPMAN, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Willie Henry McCoy noted this appeal outside the 30-day appeal period established by Fed.R.App.P. 4(a)(1) and failed to move for an extension of the appeal period within the additional 30-day period provided by Fed.R.App.P. 4(a)(5).   The time periods established by Fed.R.App.P. 4 are "mandatory and jurisdictional."   Browder v. Director, Dep't of Corrections, 434 U.S. 257, 264 (1978) (quoting  United States v. Robinson, 361 U.S. 220, 229 (1960)).   Appellant's failure to note a timely appeal or obtain an extension of the appeal period deprives this Court of jurisdiction to consider this case.   We therefore deny leave to proceed in forma pauperis and dismiss the appeal.   We dispense with oral argument because the dispositive issues recently have been decided authoritatively.


2
DISMISSED.